DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species 1 in the reply filed on 1/5/2022 is acknowledged.
Claims 36, 42 and 51 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/5/2022.
Newly submitted claims 53-55 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 35-52, drawn to an implant, classified in A61B/17/869.
II. Claims 53-55, drawn to a method of manufacturing, classified in A61B17/866.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the implant could be formed by laser cutting.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search 
Each group would require different searches such as key-word text searches.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 53-55 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 35, 37-41, 43-50 and 52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krause et al. (US 2011/0144703).
With respect to claim 1, Krause discloses an implant (see figs 17 and 22 below) for the stabilization of bones or vertebrae, the implant having a longitudinal axis (see fig 22 below) that extends through a center of the implant and that defines a longitudinal direction, the implant comprising: a flexible section (fig 22) having an outer surface (fig 17, 154”), a cavity located near the outer surface and spaced apart from the longitudinal axis (located around the axis near the surface not in the bore where the longitudinal axis is), and a slit (see fig 22 below) that connects the cavity with the outer surface (fig 22), wherein a width of the slit in the longitudinal direction is less than a width of the cavity in the longitudinal direction (see fig 22 below); wherein the slit forms first opposing wall portions (width forming walls) and the cavity forms second opposing wall portions (top walls) that are located away from the slit, and wherein when a load (see fig 22 below) is applied to the implant in a first direction transverse to the longitudinal axis, the implant is configured to be elastically flexed from a first configuration (Fig 22) where the first opposing sidewalls of the slit wall portions are spaced apart by the width of the slit from one another and the second opposing wall portions are spaced apart from one another, to a second configuration where, at least on a first side of the implant opposite the application of the load, the first opposing wall portions abut one another such that the flexibility of the implant is limited by the closure of the slit (when force is applied at the arrow in figure 22 the slit would be forced to close and pinch), while a distance that the second opposing wall portions are spaced apart from one another is increased compared to the first configuration (when pinched at the slit location the cavity will be bent apart as the implant bends around the abutting slit). With respect to claim 35, Krause discloses wherein the slit and the cavity extend around the longitudinal axis from the first side of the implant to an opposite second side of the implant (fig 17 and fig 22) where the load is applied, and wherein when the implant is at the second configuration, on the second side of the implant, a distance that the first st and 3rd walls will abut at different times). With respect to claim 39, Krause discloses wherein the first opposing wall portions formed by the slit extend from the cavity to the outer surface in an interlocking manner (fig 22). With respect to claim 40, Krause discloses wherein the implant comprises a bone anchor (fig 22 and 17 and abstract). With respect to claim 41, Krause discloses wherein the bone anchor comprises a bone screw (fig 17) with a bone thread, and wherein the slit extends along a root of the bone thread (fig 17). With respect to claim 43, Krause discloses wherein when a load is applied to the first side of the implant in a direction opposite the first direction, the implant is configured to be elastically flexed to a third configuration where (will bend in the opposite 
With respect to claim 47, Krause discloses an implant (See figs 17 and 22 below) for the stabilization of bones or vertebrae, the implant having a longitudinal axis (fig 22) that defines a longitudinal direction, the implant comprising: a flexible section (Fig 22) having an outer surface (See fig 22 below), a cavity (See fig 22 below) located near the outer surface, and a slit (See fig 22 below) that connects the cavity with the outer surface, wherein a width of the slit in the longitudinal direction is less than a width of the cavity in the longitudinal direction (See fig 17 below); wherein when a load (See fig 22 below) is applied to the implant in a first direction transverse to the longitudinal axis, the implant is configured to be elastically flexed from a first configuration (fig 22) where a stiffness of the implant is in a first stiffness zone to a second configuration where a first abutment (abutment of third opposing walls will abut as they are narrower than the slit) increases the stiffness of the implant to a second stiffness zone, and to be further elastically flexed from the second configuration to a third configuration (when the 3rd and 1st walls are abutting) where a second abutment (slit walls abutting) further increases the nd) formed by the slit, and wherein the other one of the first or second abutments is between second opposing wall portions (1st abutment) located away from the slit and formed by the cavity. With respect to claim 49, Krause discloses wherein the slit and the cavity extend around the longitudinal axis from a first side of the implant to an opposite second side of the implant, and wherein when the load is applied to the second side, the first opposing wall portions formed by the slit are configured to abut one another on the first side while the second opposing wall portions formed by the cavity are configured to abut one another on the second side (fig 22, silt and cavity extend around the implant). With respect to claim 50, Krause discloses wherein the slit and the cavity are formed at least on a first side of the implant (fig 22), and wherein when the load is applied to an opposite second side of the implant, both the first opposing wall portions formed by the slit are configured to abut one another and the second opposing wall portions (labeled 3rd walls in fig 22) formed by the cavity are configured to abut one another on the first side (when loaded at the load the slit and third opposing walls will abut). With respect to claim 52, Krause discloses wherein one of the first or second abutments is between first opposing wall portions (walls of the slit) formed by the slit that are configured to abut one another when a load is applied to the implant in the first direction, and wherein the cavity forms second opposing wall portions  (fig 22, second opposing walls) located away from the slit that are configured to abut one another when a load is applied to the implant in a direction opposite the first direction.

    PNG
    media_image1.png
    624
    608
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120130381 A1 discloses a flexible tool having slits and cavities
US 20090062868 A1 discloses a flexible screw with a slit
US 20050154390 A1 discloses a flexible screw with a slit

US 11224467 B2 discloses a flexible screw with a slit
US 11007347 B2 discloses a flexible screw with a slit and cavity
US 20150012048 A1 discloses a flexible screw with a slit
US 20150147722 A1 discloses a flexible screw with a slit
US 7744631 B2 discloses a flexible implant with a slit
US 20160045198 A1 discloses a flexible implant with a slit and cavity

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773